AMENDED AND RESTATED FUND PARTICIPATION AGREEMENT THIS AGREEMENT, made as of the 1st day of July, 2009 (“Effective Date”), by and between ULTRA SERIES FUND (“TRUST”) a Massachusetts business trust, MOSAIC FUNDS DISTRIBUTOR, LLC (“DISTRIBUTOR”), a Wisconsin limited liability company, and CUNA MUTUAL INSURANCE SOCIETY(“LIFE COMPANY”), a life insurance company organized under the laws of the State of Iowa. WHEREAS, TRUST is registered with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940, as amended (“1940 Act”) as an open-end, diversified management investment company; and WHEREAS, TRUST is organized as a series fund comprised of several portfolios (“Portfolios”), the currently available of which are listed on Appendix A; and WHEREAS, TRUST was organized to act as the funding vehicle for certain variable life insurance and/or variable annuity contracts (“Variable Contracts”) offered by life insurance companies through separate accounts of such life insurance companies (“Participating Insurance Companies”); and WHEREAS, TRUST has received an order from the SEC, dated July 24, 1997 (File No. 812-10398), granting Participating Insurance Companies and their separate accounts exemptions from certain provisions of the 1940 Act and its related rules, to the extent necessary to permit shares of the Portfolios of TRUST to be sold to and held by variable annuity and variable life insurance separate accounts of both affiliated and unaffiliated life insurance companies and certain qualified pension and retirement plans (“Order”); and WHEREAS, LIFE COMPANY has established or will establish one or more separate accounts (“Separate Accounts”) to offer Variable Contracts and is desirous of having TRUST as one of the underlying funding vehicles for such Variable Contracts; and WHEREAS, DISTRIBUTOR is registered with the SEC as a broker-dealer under the Securities Exchange Act of 1934, as amended (“1934 Act”); and WHEREAS, Madison Asset Management, LLC (“ADVISOR”) is the investment advisor of the Trust; and WHEREAS, to the extent permitted by applicable insurance laws and regulations, LIFE COMPANY intends to purchase shares of TRUST to fund the aforementioned Variable Contracts and TRUST is authorized to sell such shares to LIFE COMPANY at net asset value (“NAV”). 1 NOW, THEREFORE, in consideration of their mutual promises, LIFE COMPANY, TRUST, and DISTRIBUTOR agree as follows: Article I. SALE OF TRUST SHARES 1.1TRUST agrees to make available to the Separate Accounts of LIFE COMPANYlisted on Appendix B shares of the Portfolios for investment of proceeds from Variable Contracts allocated to the designated Separate Accounts, such shares to be offered as provided in TRUST’s then-current Prospectus. 1.2TRUST agrees to sell to LIFE COMPANY those shares of the selected Portfolios of TRUST which LIFE COMPANY orders on behalf of the Separate Accounts, executing such orders on a daily basis at the NAV next computed after receipt by TRUST or its designee of the order for the shares of TRUST.For purposes of this Section 1.2, LIFE COMPANY shall be the designee of TRUST for receipt of such orders and receipt by such designee shall constitute receipt by TRUST; provided that TRUST receives notice of such order by 9:30 a.m., Central Time (or such other time upon which both parties agree) on the next following Business Day.“Business Day” shall mean any day on which the New York Stock Exchange is open for trading and on which TRUST calculates its NAV pursuant to the rules of the SEC as described in the then-current registration statement of the Trust on Form N-1A. 1.3TRUST agrees to redeem for cash, on LIFE COMPANY’s request, any full or fractional shares of TRUST held by LIFE COMPANY on behalf of the Separate Accounts, executing such requests on each Business Day at the NAV next computed after receipt by TRUST or its designee of the request for redemption.For purposes of this Section 1.3, LIFE COMPANY shall be the designee of TRUST for receipt of requests for redemption and receipt by such designee shall constitute receipt by TRUST; provided that TRUST receives notice of such request for redemption by 9:30 a.m., Central Time (or such other time upon which both parties agree) on the next following Business Day. 1.4TRUST shall furnish same-day notice to LIFE COMPANY of any income dividends or capital gain distributions payable on the shares of any Portfolio of TRUST.LIFE COMPANY hereby elects to receive all such income dividends and capital gain distributions as are payable on a Portfolio’s shares in additional shares of the Portfolio.TRUST shall notify LIFE COMPANY of the number of shares so issued as payment of such dividends and distributions.LIFE COMPANY reserves the right to revoke this election by written notice to TRUST. 1.5TRUST shall make the NAV per share for the selected Portfolios available to LIFE COMPANY on each Business Day as soon as reasonably practicable after the NAV per share is calculated but shall use its best efforts to make such NAV available by 5:30 p.m., Central Time.If TRUST provides LIFE COMPANY with materially incorrect share NAV information through no fault of LIFE COMPANY, LIFE COMPANY on behalf of the Separate Accounts, shall be entitled to an adjustment to the number of shares purchased or redeemed to reflect the correct share NAV. 2 Any material error (determined in accordance with SEC guidelines) in the calculation of NAV per share, dividend or capital gain information shall be reported promptly upon discovery to LIFE COMPANY.In the event that such material error is the result of the TRUST’s (or its designated agents) gross negligence, the TRUST shall also be responsible for any of LIFE COMPANY’s reasonable administrative or other costs or losses incurred in correcting Variable Contract owner accounts. 1.6At the end of each Business Day, LIFE COMPANY shall use the information described in Section 1.5 to calculate Separate Account unit values for the day.Using these unit values, LIFE COMPANY shall process each such Business Day’s Separate Account transactions based on requests and premiums received by it by the time as of which the TRUST calculates its share price as disclosed in the prospectus for the TRUST to determine the net dollar amount of TRUST shares which shall be purchased or redeemed at that day’s closing NAV per share. The net share purchase or redemption orders so determined shall be transmitted to TRUST by LIFE COMPANY by 9:30 a.m., Central Time (or such other time upon which both parties agree) on the Business Day next following LIFE COMPANY’s receipt of such requests and premiums in accordance with the terms of Sections 1.2 and 1.3 hereof. 1.7If LIFE COMPANY’s order requests the net purchase of TRUST shares, LIFE COMPANY shall pay for such purchase by wiring federal funds to TRUST or its designated custodial account on the day the order is actually transmitted by LIFE COMPANY by 2:00 p.m., Central Time (or such other time upon which both parties agree).If LIFE COMPANY’s order requests a net redemption resulting in a payment of redemption proceeds to LIFE COMPANY, TRUST shall wire the redemption proceeds to LIFE COMPANY on the day the order is actually received by TRUST by 2:00 p.m., Central Time (or such other time upon which both parties agree) unless doing so would require TRUST to dispose of portfolio securities or otherwise incur additional costs, but in such event, proceeds shall be wired to LIFE COMPANY within seven business days and TRUST shall notify the person designated in writing by LIFE COMPANY as the recipient for such notice of such delay by 2:00 p.m., Central Time (or such other time upon which both parties agree) the same business day that LIFE COMPANY transmits the redemption order to TRUST. 1.8Notwithstanding Section 1.7, TRUST reserves the right to suspend the right of redemption or postpone the date of payment or satisfaction upon redemption consistent with Section 22(e) of the 1940 Act and any rules thereunder. 1.9TRUST agrees that all shares of the Portfolios of TRUST will be sold only to Participating Insurance Companies which have agreed to participate in TRUST to fund their Separate Accounts, the TRUST’s investment advisor, the insurance company depositor of a variable life insurance account and/or to certain qualified pension and other retirement plans, all in accordance with the requirements of Section 817(h) of the Internal Revenue Code of 1986, as amended (“Code”) and Treasury Regulation 1.817-5.Shares of the Portfolios of TRUST will not be sold directly to the general public. 3 1.10TRUST may refuse to sell shares of any Portfolio to any person, or suspend or terminate the offering of the shares of any Portfolio if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Board of Trustees of TRUST (“Board”), acting in good faith and in light of its fiduciary duties under federal and any applicable state laws, deemed necessary and in the best interests of the shareholders of such Portfolios. 1.11The issuance and transfer of TRUST shares shall be by book entry only.Share certificates will not be issued to LIFE COMPANY or the Separate Accounts. 1.12TRUST represents and warrants that each Portfolio complies with the diversification requirements set forth in Section 817(h) of the Code and Section 1.817-5(b) of the regulations under the Code.TRUST further represents that it will make every effort to maintain each Portfolio’s compliance with the diversification requirements. TRUST will notify LIFE COMPANY immediately if TRUST has reason to believe that a Portfolio has ceased to comply with the diversification requirements or may cease to comply in the future. In the event of a breach of this Section, TRUST will take all reasonable steps to adequately diversify the Portfolio so as to achieve compliance within the grace period afforded by Section 1.817-5 of the regulations under the Code. 1.13LIFE COMPANY shall be fully responsible as to TRUST and DISTRIBUTOR for the underwriting, issuance, service, administration, sale and marketing of the Variable Contracts.LIFE COMPANY shall provide Variable Contracts, the Variable Contracts’ and TRUST’s prospectuses, Variable Contracts’ and TRUST’s statements of additional information, and all amendments or supplements to any of the foregoing to Variable Contract owners and prospective Variable Contract owners, all in accordance with state and federal laws.LIFE COMPANY shall take reasonable steps to ensure that (1) all persons offering or selling the Variable Contracts are duly licensed and registered under applicable insurance and securities laws; (2) all individuals offering or selling the Variable Contracts are duly appointed agents of LIFE COMPANY and are registered representatives of a Financial Industry Regulatory Authority, Inc. (“FINRA”) member broker-dealer; (3) the Variable Contracts’ prospectuses describe distribution and compensation arrangements for the sale of the Variable Contracts adequately; and (4) that all complaints from Variable Contract owners are promptly addressed and that such complaints are settled consistent with high ethical standards and principles of ethical conduct. 1.14LIFE COMPANY has reasonable policies and procedures to comply with all applicable state and federal laws and regulations addressing anti-money laundering, including those adopted by the Federal Financial Crimes Enforcement Network (FinCEN) and if required by such laws or regulations, to share with TRUST information about individuals, entities, organizations and countries suspected of possible terrorist or money “laundering” activities in accordance with Section 314(b) of the USA Patriot Act.TRUST and DISTRIBUTOR shall comply with all applicable state and federal laws and regulations addressing anti-money laundering and if required 4 by such laws or regulations, to share with LIFE COMPANY information about individuals, entities, organizations and countries suspected of possible terrorist or money “laundering” activities in accordance with Section 314(b) of the USA Patriot Act. Article II.REPRESENTATIONS AND WARRANTIES 2.1LIFE COMPANY represents and warrants that it is an insurance company duly organized and in good standing under the laws of Iowa and that it has legally and validly established each Separate Account as a segregated asset account under such laws. 2.2LIFE COMPANY represents and warrants that it has registered or, prior to any issuance or sale of the Variable Contracts, will register each Separate Account as a unit investment trust (“UIT”) in accordance with the provisions of the 1940 Act and cause each Separate Account to remain so registered to serve as a segregated asset account for the Variable Contracts, unless an exemption from registration is available. 2.3LIFE COMPANY represents and warrants that the Variable Contracts are or will be registered under the Securities Act of 1933, as amended (“1933 Act”), unless an exemption from registration is available prior to any issuance or sale of the Variable Contracts.LIFE COMPANY represents and warrants that the Variable Contracts will be issued and sold in compliance in all material respects with all applicable state and federal laws and further that the sale of the Variable Contracts shall comply in all material respects with state insurance law suitability requirements.LIFE COMPANY shall be responsible for filing as required Variable Contract forms, applications, marketing materials, and other documents related to the Variable Contracts and/or Separate Accounts with state insurance commissions. 2.4LIFE COMPANY represents and warrants that the Variable Contracts are currently and at the time of issuance will be treated as life insurance, endowment or annuity contracts under applicable provisions of the Code, that it will make every effort to maintain such treatment and that it will notify TRUST immediately upon having a reasonable basis for believing that the Variable Contracts have ceased to be so treated or that they might not be so treated in the future. 2.5LIFE COMPANY represents and warrants that it shall deliver such prospectuses, statements of additional information, proxy statements and periodic reports of TRUST as required to be delivered under applicable federal or state law and interpretations of state and federal securities regulators thereunder in connection with the offer, sale or acquisition of the Variable Contracts. 2.6TRUST represents and warrants that the Portfolio shares offered and sold pursuant to this Agreement are or will be registered under the 1933 Act and sold in accordance with all applicable state and federal securities laws, and TRUST shall be registered under the 1940 Act prior to and at the time of any issuance or sale of such shares.TRUST shall amend its registration statement under the 1933 Act and the 1940 Act from time to time as required in order to effect the 5 continuous offering of its shares.TRUST shall register and qualify its shares for sale in accordance with the laws of the various states if and to the extent necessary to perform its obligations under this Agreement. 2.7TRUST represents and warrants that each Portfolio currently complies, and will continue to comply with the diversification requirements set forth in Section 817(h) of the Code, and the rules and regulations thereunder, including without limitation Treasury Regulation 1.817-5 (or any successor or similar provisions), and will notify LIFE COMPANY immediately upon having a reasonable basis for believing any Portfolio has ceased to comply or might not so comply and will immediately take all reasonable steps to adequately diversify the Portfolio to achieve compliance within the grace period afforded by Regulation 1.817-5. LIFE COMPANY agrees that if the Internal Revenue Service (“IRS”) asserts in writing in connection with any governmental audit or review of LIFE COMPANY (or, to LIFE COMPANY’s knowledge, of any Variable Contract owner) that any Portfolio has failed to comply with the diversification requirements of Section 817(h) of the Code or LIFE COMPANY otherwise becomes aware of any facts that could give rise to any claim against TRUST, DISTRIBUTOR or ADVISOR as a result of such a failure or alleged failure: (a)LIFE COMPANY shall promptly notify the TRUST, DISTRIBUTOR and ADVISOR of such assertion or potential claim; (b)LIFE COMPANY shall consult with the TRUST, DISTRIBUTOR and ADVISOR as to how to minimize any liability that may arise as a result of such failure or alleged failure; (c)LIFE COMPANY shall use its best efforts to minimize any liability of TRUST, DISTRIBUTOR and ADVISOR resulting from such failure, including, without limitation, demonstrating, pursuant to Treasury Regulations, Section 1.817-5(a)(2), to the commissioner of the IRS that such failure was inadvertent; (d)Any written materials to be submitted by LIFE COMPANY to the IRS, any Variable Contract owner or any other claimant in connection with any of the foregoing proceedings or contests (including, without limitation, any such materials to be submitted to the IRS pursuant to Treasury Regulations, Section 1.817-5(a)(2)) shall be provided by LIFE COMPANY to TRUST, DISTRIBUTOR and ADVISOR (together with any supporting information or analysis) within at least two (2) business days prior to submission; (e)LIFE COMPANY shall provide the TRUST, DISTRIBUTOR and ADVISOR with such cooperation as the TRUST, DISTRIBUTOR and ADVISOR shall reasonably request (including, without limitation, by permitting the TRUST, DISTRIBUTOR and ADVISOR to review the relevant books and records of LIFE COMPANY) in order to facilitate review by TRUST, DISTRIBUTOR and ADVISOR of any written submissions provided to it or its 6 assessment of the validity or amount of any claim against it arising from such failure or alleged failure; and (f)LIFE COMPANY shall not with respect to any claim of the IRS or any Variable Contract owner that would give rise to a claim against TRUST, DISTRIBUTOR and ADVISOR (i) compromise or settle any claim, (ii) accept any adjustment on audit, or (iii) forego any allowable administrative or judicial appeals, without the express written consent of the TRUST, DISTRIBUTOR and ADVISOR, which shall not be unreasonably withheld; provided that, LIFE COMPANY shall not be required to appeal any adverse judicial decision unless TRUST and ADVISOR shall have provided an opinion of independent counsel to the effect that a reasonable basis exists for taking such appeal; and further provided that TRUST, DISTRIBUTOR and ADVISOR shall bear the costs and expenses, including reasonable attorney’s fees, incurred by LIFE COMPANY in complying with this clause (f). 2.8TRUST represents and warrants that each Portfolio invested in by the Separate Account is currently qualified as a “regulated investment company” under Subchapter M of the Code, that it will maintain such qualification under Subchapter M (or any successor or similar provisions) and will notify LIFE COMPANY immediately upon having a reasonable basis for believing any Portfolio has ceased to so qualify or might not so qualify in the future. 2.9TRUST represents and warrants that, to the extent that it decides to finance distribution expenses pursuant to Rule 12b-1 under the 1940 Act, it will have a board of trustees, a majority of whom are not interested persons of the TRUST, formulate and approve any plan under Rule 12b-1 and will comply with applicable provisions and SEC interpretations of the 1940 Act with respect to any such distribution plan. 2.10TRUST represents that it is lawfully organized and validly existing under the laws of the State of Massachusetts and that it does and will comply in all material respects with applicable state and federal securities laws. 2.11TRUST represents and warrants that its directors, officers, employees and other persons dealing with the money and/or securities of TRUST are and shall continue to be at all times covered by a blanket fidelity bond or similar coverage for the benefit of the TRUST in an amount not less than the minimum coverage as required by Rule 17g-1 under the 1940 Act or related provisions as may be promulgated from time to time. 2.12DISTRIBUTOR represents and warrants that it is a member in good standing of FINRA and is registered as a broker-dealer under the 1934 Act.DISTRIBUTOR further represents that it will distribute TRUST’s shares in accordance with all applicable state and federal securities laws. 2.13Each party represents and warrants that the execution and delivery of this Agreement and the consummation of the transactions contemplated herein have been duly 7 authorized by all necessary corporate or trust action, as applicable, by such party, and, when so executed and delivered, this Agreement will be the valid and binding obligation of such party enforceable in accordance with its terms. 2.14LIFE COMPANY represents and warrants that all orders for the purchase and sale of TRUST shares submitted to the TRUST (or counted by LIFE COMPANY in submitting a net order under Section 1.6 of the Agreement) for execution at a price based on the NAV pershare of the Portfolios next computed after receipt by LIFE COMPANY on a particular Business Day, will have been received in good order by LIFE COMPANY prior to the time as of which the TRUST calculates its NAV per share on that Business Day, as disclosed in the then-current prospectus for the pertinent Portfolio (the “trading deadline”), in accordance with Rule 22c-1 under the 1940 Act (subject only to exceptions as permitted under Rule 22c-1(c) under the 1940 Act, respecting initial purchase payments on variable annuity contracts, and to the established administrative procedures of LIFE COMPANY as described under Rule 6e-3(T), paragraph (b)(12)(iii) under the 1940 Act respecting premium processing for variable life insurance contracts). Article III.PROSPECTUS AND PROXY STATEMENTS 3.1TRUST shall prepare and be responsible for filing with the SEC and any state regulators requiring such filing all shareholder reports, notices, proxy materials (or similar materials such as voting instruction solicitation materials), prospectuses and statements of additional information of TRUST.TRUST shall bear the costs of registration and qualification of shares of the Portfolios, preparation and filing of the documents listed in this Section 3.1 and all taxes to which an issuer is subject on the issuance and transfer of its shares, and any expenses permitted to be paid or assumed by the TRUST pursuant to Rule 12b-1 under the 1940 Act. 3.2TRUST will bear the printing costs (or duplicating costs with respect to the statement of additional information) and mailing costs associated with the delivery of TRUST (or individual Portfolio) documents, and any supplements thereto, to existing Variable Contract owners of LIFE COMPANY (regardless of whether such documents are printed together with, or separate from, the documents for other trusts in the Variable Contracts) or rather may provide the LIFE COMPANY with a sufficient number of printed documents pertaining to the following materials: (a) prospectuses and statements of additional information; (b) annual and semi-annual reports; and (c) proxy materials (including, but not limited to, the proxy cards, notice and statement). 8 If such documents are printed together with documents for other investment options available to the Variable Contract owners, TRUST is only responsible for the pro rata costs of the pages applicable to TRUST. TRUST shall be responsible for all costs of tabulating the votes of its shareholders.LIFE COMPANY shall be responsible for all costs of tabulating votes of Variable Contract owners. LIFE COMPANY will submit any bills for printing, duplicating and/or mailing costs, relating to the TRUST documents described above, to TRUST for reimbursement by TRUST.LIFE COMPANY shall monitor such costs and shall use its best efforts to control these costs.
